                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21         Desc
                                                                                                     Main Document     Page 1 of 31


                                                                   1   Steven J. Kahn (CA Bar No. 76933)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   3   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   4   E-mail: skahn@pszjlaw.com

                                                                   5   Co-Counsel to Chapter 11 Debtors and
                                                                       Debtors In Possession
                                                                   6
                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                   7                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                   8   In re                                                 Lead Case No. 2:18-bk-20151-ER
                                                                   9   VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
                                                                       INC., et al.,                                         Case No. 2:18-bk-20162-ER;
                                                                  10                                                         Case No. 2:18-bk-20163-ER;
                                                                               Debtors and Debtors In Possession.            Case No. 2:18-bk-20164-ER;
                                                                  11                                                         Case No. 2:18-bk-20165-ER;
                                                                        Affects All Debtors
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                             Case No. 2:18-bk-20167-ER;
                                                                  12    Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
                                                                        Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
                                        LOS ANGELES, CALIFORNIA




                                                                  13    Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
                                           ATTORNEYS AT LAW




                                                                        Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
                                                                  14    Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
                                                                        Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
                                                                  15    Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
                                                                        Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
                                                                  16    Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
                                                                         Foundation                                          Case No. 2:18-bk-20180-ER;
                                                                  17    Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
                                                                        Affects St. Vincent Dialysis Center, Inc.
                                                                  18    Affects Seton Medical Center Foundation             Chapter 11 Cases
                                                                        Affects Verity Business Services
                                                                  19    Affects Verity Medical Foundation                   Hon. Ernest M. Robles
                                                                        Affects Verity Holdings, LLC
                                                                  20    Affects De Paul Ventures, LLC                       DEBTORS’ NOTICE OF MOTION AND
                                                                        Affects De Paul Ventures - San Jose Dialysis, LLC   MOTION TO APPROVE COMPROMISE
                                                                  21                                                         AMONG VERITY HEALTH SYSTEM OF
                                                                                  Debtors and Debtors In Possession.         CALIFORNIA, INC., ST. FRANCIS
                                                                  22                                                         MEDICAL CENTER, ST. VINCENT
                                                                                                                             MEDICAL CENTER AND LOCAL
                                                                  23                                                         INITIATIVE HEALTH AUTHORITY FOR
                                                                                                                             LOS ANGELES COUNTY D/B/A L.A.
                                                                  24                                                         CARE HEALTH PLAN
                                                                  25                                                         HEARING:
                                                                                                                             Date: December 18, 2019
                                                                  26                                                         Time: 10:00 a.m.
                                                                                                                             Place: Courtroom 1568
                                                                  27

                                                                  28


                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21            Desc
                                                                                                     Main Document     Page 2 of 31


                                                                   1           PLEASE TAKE NOTICE that, at 10:00 a.m. (prevailing Pacific Time), on December 18,

                                                                   2   2019, before the Honorable Ernest M. Robles, in Courtroom 1568 of the United States Bankruptcy

                                                                   3   Court for the Central District of California, Roybal Federal Building, 255 E. Temple Street, Los

                                                                   4   Angeles, California 90012, Debtors Verity Health System of California, Inc. (“VHS”), St. Francis

                                                                   5   Medical Center (“SFMC”) and St. Vincent Medical Center (“SVMC” and together with SFMC, the

                                                                   6   “Debtor Hospitals”), will request approval of a settlement agreement (the “Settlement Agreement”)

                                                                   7   between them, on the one hand, and Local Initiative Health Authority for Los Angeles County d/b/a

                                                                   8   L.A. Care Health Plan (“LA Care”, and together with VHS and the Debtor Hospitals, the “Parties”).

                                                                   9           The Settlement Agreement resolves disputes between VHS and the Debtor Hospitals, on the

                                                                  10   one hand, and LA Care, on the other hand, arising from no fewer than 3,000 disputed claims for

                                                                  11   reimbursement submitted by the Debtor Hospitals to LA Care for dates of medical services rendered
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   by the Debtor Hospitals to LA Care’s members between October 1, 2016 and July 18, 2019.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           The principal terms of the Settlement Agreement are set forth in the accompanying
                                           ATTORNEYS AT LAW




                                                                  14   Memorandum of Points and Authorities (the “Memorandum”) and in full detail in the Settlement

                                                                  15   Agreement and General Release (the “Settlement Agreement”) attached as Exhibit “1” to the

                                                                  16   Declaration Of Richard G. Adcock. The Debtors submit that the Settlement Agreement is in the best

                                                                  17   interests of the estate and should be approved.

                                                                  18           PLEASE TAKE FURTHER NOTICE that this Motion is based on this Notice of Motion

                                                                  19   and Motion, the Memorandum, the attached Declaration of Richard G. Adcock, supporting

                                                                  20   statements, arguments and representations of a counsel who will appear at the hearing on the

                                                                  21   Motion, the record in this case, and any other evidence properly brought before the Court in all other

                                                                  22   matters of which this Court may properly take judicial notice.

                                                                  23           PLEASE TAKE FURTHER NOTICE that any party opposing or responding to the Motion

                                                                  24   must file and serve a response (“Response”) on the moving party and the United States Trustee no

                                                                  25   later than 14 days before the date designated for the hearing. A Response must be a complete

                                                                  26   written statement of all reasons in opposition thereto or in support, and accompanied by declarations

                                                                  27   and copies of all evidence on which the responding party intends to rely, and any responding

                                                                  28   memorandum of points and authorities.

                                                                                                                         2
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21          Desc
                                                                                                     Main Document     Page 3 of 31


                                                                   1           PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013(h), the failure to file

                                                                   2   and serve a timely objection to the Motion may be deemed by the Court to be consent to the relief

                                                                   3   requested herein.
                                                                                                                    PACHULSKI STANG ZIEHL & JONES LLP
                                                                   4

                                                                   5
                                                                        Dated: November 21, 2019                    /s/ Steven J. Kahn
                                                                   6                                                Steven J. Kahn
                                                                                                                    Co-Counsel to Chapter 11 Debtors and
                                                                   7                                                Debtors in Possession
                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                      3
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21            Desc
                                                                                                     Main Document     Page 4 of 31


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                     I.

                                                                   3                                            INTRODUCTION

                                                                   4           Debtors VHS, SVMC and SFMC have entered into a Settlement Agreement with LA Care.

                                                                   5   The compromise fully resolves disputes arising from no fewer than 3,0000 claims for reimbursement

                                                                   6   submitted by the Debtor Hospitals to LA Care for dates of medical services rendered to LA Care’s

                                                                   7   members between October 1, 2016 and July 18, 2019, subject to certain exceptions (the “Settled

                                                                   8   Claims”). The compromise also preserves each party’s rights as to claims for reimbursement

                                                                   9   submitted for medical services rendered by the Debtor Hospitals to LA Care’s members on and after

                                                                  10   July 19, 2019. The Settlement Agreement further reduces the amounts of and definitively classifies

                                                                  11   proofs of claim filed by LA Care against the Debtor Hospitals as general unsecured claims without
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   further rights to setoff or recoupment. VHS and the Debtor Hospitals request that the Court approve
                                        LOS ANGELES, CALIFORNIA




                                                                  13   this agreement.
                                           ATTORNEYS AT LAW




                                                                  14                                                     II.

                                                                  15                                       JURISDICTION AND VENUE

                                                                  16           This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is a

                                                                  17   core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B). Venue is proper in this Court pursuant to 28

                                                                  18   U.S.C. §§ 1408 and 1409. The statutory predicate for this Motion is Bankruptcy Rule 9019.

                                                                  19                                                    III.

                                                                  20                                             BACKGROUND

                                                                  21   A.      General Background

                                                                  22           On August 31, 2018 (the “Petition Date”), the Debtors each filed a voluntary petition for

                                                                  23   relief under chapter 11. Since the commencement of their cases, the Debtors have been operating

                                                                  24   their business as debtors in possession pursuant to §§ 1107 and 1108.

                                                                  25           Debtor VHS, a California nonprofit public benefit corporation, is the sole corporate member

                                                                  26   of the following five Debtor California nonprofit public benefit corporations that operate or operated

                                                                  27   six acute care hospitals, O’Connor Hospital, Saint Louise Regional Hospital, St. Francis Medical

                                                                  28   Center, St. Vincent Medical Center, Seton Medical Center, and Seton Medical Center Coastside

                                                                                                                         4
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                Desc
                                                                                                     Main Document     Page 5 of 31


                                                                   1   (collectively, the “Hospitals”) and other facilities in the state of California. First-Day Decl., at 4, ¶

                                                                   2   11. Seton Medical Center and Seton Medical Center Coastside operate under one consolidated acute

                                                                   3   care license. Id.

                                                                   4           On the petition date, VHS, the Hospitals, and their affiliated entities (collectively, “Verity

                                                                   5   Health System”) operated as a nonprofit health care system, with approximately 1,680 inpatient

                                                                   6   beds, six active emergency rooms, a trauma center, eleven medical office buildings, and a host of

                                                                   7   medical specialties, including tertiary and quaternary care. First-Day Decl., at 4, ¶ 12.

                                                                   8           Each of the Debtors is exempt from federal income taxation as an organization described in

                                                                   9   Section 501(c)(3) of the Internal Revenue Code of 1986 (the “IRC”), except for Verity Holdings,

                                                                  10   LLC, DePaul Ventures, LLC, and DePaul Ventures – San Jose Dialysis, LLC. First-Day Decl., at 6,

                                                                  11   ¶ 21.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On September 17, 2018, the Office of the United States Trustee appointed an Official
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Committee of Unsecured Creditors in these cases. [Docket No. 197.]
                                           ATTORNEYS AT LAW




                                                                  14   B.      Background Relevant to the Motion and Disputes with LA Care

                                                                  15           SFMC and LA Care are parties to a certain Hospital Services Agreement dated as of March

                                                                  16   31, 2003 (as amended and supplemented from time to time, the “SFMC Service Agreement”).

                                                                  17   SVMC and LA Care are parties to that certain Hospital Per Diem Services Agreement dated as of

                                                                  18   July 1, 1988 (as amended and supplemented from time to time, the “SVMC Service Agreement” and

                                                                  19   together with the SFMC Service Agreement, the “Service Agreements”). The Debtor Hospitals have

                                                                  20   been and continue to provide health services to members of LA Care’s health plans in accordance

                                                                  21   with the terms and conditions set forth in the respective Service Agreements.

                                                                  22           Certain disputes arose between the Debtor Hospitals and LA Care regarding various claims

                                                                  23   submitted by the Debtor Hospitals to LA Care for reimbursement under the Service Agreements.

                                                                  24           On or about January 3, 2019, the Debtor Hospitals filed an adversary proceeding in the

                                                                  25   Bankruptcy Court assigned Case No. 2:19-ap-01002-ER (the “Adversary Proceeding”) relating to

                                                                  26   disputes with LA Care as to various identified claims arising from health services rendered by the

                                                                  27

                                                                  28

                                                                                                                            5
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                            Desc
                                                                                                     Main Document     Page 6 of 31


                                                                   1   Debtor Hospitals to LA Care members for the period from October 1, 2016, through and including

                                                                   2   December 3, 2018 (the “Initial Claims”).1

                                                                   3           On or about April 15, 2019, the Bankruptcy Court entered its Order Granting Defendant’s

                                                                   4   Motion for Entry of Order Dismissing Complaint or, in the Alternative, Staying Trial of Adversary

                                                                   5   Proceeding [Adv. Docket No. 43] (“Order”) staying the Adversary Proceeding pending completion

                                                                   6   of arbitration of the Initial Claims.

                                                                   7           Pursuant to the Order, Verity, on behalf of the Debtor Hospitals, instituted an arbitration

                                                                   8   proceeding against LA Care with JAMS, assigned Reference No. 1220062480, for resolution of the

                                                                   9   Initial Claims (the “Arbitration”).

                                                                  10           On April 1, 2019, LA Care filed a proof of claim against St. Vincent in the sum of

                                                                  11   $2,371,127.57, assigned Claim No. 446-1 (the “LA Care/SVMC POC”), and a proof of claim against
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   St. Francis in the sum of $7,704,774.88, assigned Claim No. 447-1 (the “LA Care/SFMC POC”, and
                                        LOS ANGELES, CALIFORNIA




                                                                  13   collectively with the LA Care/SVMC, the “LA Care Proofs of Claim”) asserting the right to recover
                                           ATTORNEYS AT LAW




                                                                  14   pre-petition overpayments allegedly made by LA Care to each of the Debtor Hospitals, and further

                                                                  15   asserting a right to recoup or otherwise setoff the amount of LA Care Proofs of Claim against any

                                                                  16   recovery by the respective Debtor Hospitals in the Adversary Proceeding (or the Arbitration).

                                                                  17           Additional disputes between the Debtor Hospitals and LA Care arose with respect to claims

                                                                  18   for reimbursement for hospital services rendered by the Debtor Hospitals with dates of service from

                                                                  19   and after December 4, 2018 (the “Additional Claims” and together with the Initial Claims, the

                                                                  20   “Claims”).

                                                                  21           Beginning on March 5, 2019 and continuing, with few exceptions, on a weekly basis

                                                                  22   thereafter, the operational teams of the Debtor Hospitals and LA Care, along with their respective

                                                                  23   counsel, participated in working conference calls to address and resolve as many Additional Claims

                                                                  24   as possible. Whereas at times the Additional Claims well exceeded $10 million, as a result of the

                                                                  25

                                                                  26

                                                                  27   1
                                                                        Although the Initial Claims were stated in the Adversary Proceeding to total $25,375,024.95, by reason of payments
                                                                       made by LA Care to the Debtor Hospitals after the filing of the Adversary Proceeding, the total amount of the Initial
                                                                  28   Claims has been reduced to no more than $15,246,073.
                                                                                                                                  6
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                         Desc
                                                                                                     Main Document     Page 7 of 31


                                                                   1   joint efforts of the Debtor Hospitals and LA Care, the total of the Additional Claims for dates of

                                                                   2   service ending on or before July 18, 2019, was reduced to approximately $1,544,000.

                                                                   3           In the ordinary course of business, additional claims for reimbursement have been and

                                                                   4   continue to be submitted by the Debtor Hospitals to LA Care for services rendered to LA Care’s

                                                                   5   members for dates of service on and after July 19, 2019, some of which remain in the process of

                                                                   6   review and adjudication under the terms of the Service Agreements (the “Open Clams”).

                                                                   7   C.      Summary of Settlement Agreement2

                                                                   8           Pursuant to the terms of the Settlement Agreement, LA Care shall pay the Debtor Hospitals

                                                                   9   $8,000,000 in full and complete satisfaction of those Claims for reimbursement by LA Care under

                                                                  10   the terms of the Service Agreements for health services rendered by either of the Debtor Hospitals to

                                                                  11   any member of LA Care’s health plans for dates of service on or before July 18, 2019 (the “Settled
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Claims). The Settled Claims do not include (a) any claims for health services rendered by either of
                                        LOS ANGELES, CALIFORNIA




                                                                  13   the Debtor Hospitals to any member of an LA Care health plan for health services with a date of
                                           ATTORNEYS AT LAW




                                                                  14   service on or after July 19, 2019 (the “Open Claims”), which Open Claims shall be processed in the

                                                                  15   ordinary course of business according to the terms and conditions of the Service Agreements, and (b)

                                                                  16   any claims of VHS or the Debtor Hospitals arising under the Hospital Quality Assurance Fee

                                                                  17   program (the “HQAF Claims”).

                                                                  18           The Settlement Agreement also temporarily suspends, through the date of the closing of the

                                                                  19   sale of SFMC to Strategic Global Management, Inc., a dispute between SFMC and LA Care as to the

                                                                  20   interpretation of the stop-loss provisions of the SFMC Service Agreement, whereby SFMC will

                                                                  21   accept stop-loss reimbursements in accordance with LA Care’s interpretation of those provisions

                                                                  22   during that period.

                                                                  23           The LA Care/SVMC POC assigned claim number 446-1 shall be reduced from

                                                                  24   $2,371,127.57 to $991,481.62, and the LA Care/SFMC POC assigned claim number 447-1 in the

                                                                  25   sum of $7,704,774.88 shall be reduced to $4,143,838.84 and such proofs of claim shall be allowed as

                                                                  26

                                                                  27
                                                                       2
                                                                        To the extent of any discrepancy between the terms of the Settlement Agreement and this summary, the terms of the
                                                                  28   Settlement Agreement shall prevail.
                                                                                                                                 7
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21               Desc
                                                                                                     Main Document     Page 8 of 31


                                                                   1   general unsecured claims in the chapter 11 cases in such reduced amounts without further

                                                                   2   amendment or revision, and without further rights to setoff or recoupment.

                                                                   3           Except for the Open Claims, the HQAF Claims, the claims represented by the LA Care

                                                                   4   Proofs of Claim, and the parties’ respective obligations under the terms of the Settlement

                                                                   5   Agreement, VHS, the Debtor Hospitals and LA Care otherwise fully and completely release each

                                                                   6   other from any and all claims.

                                                                   7                                                        IV.

                                                                   8                                                  ARGUMENT

                                                                   9           Bankruptcy Rule 9019(a) sets forth the authority granted a trustee or debtor in possession to

                                                                  10   compromise a controversy or agree to a settlement. That Rule provides, in pertinent part, that “[on

                                                                  11   motion by the [debtor in possession] and after hearing on notice to creditors…, the court may
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   approve a compromise or settlement.” Bankr. R. 9019(a). “The bankruptcy court has great latitude
                                        LOS ANGELES, CALIFORNIA




                                                                  13   in approving compromise agreements” under its discretion. See e.g., In re Woodson, 839 F.2d 610,
                                           ATTORNEYS AT LAW




                                                                  14   620 (9th Cir. 1988).

                                                                  15           “The purpose of a compromise agreement is to allow the [debtor in possession] and the

                                                                  16   creditors to avoid the expenses and burdens associated with litigating sharply contested and dubious

                                                                  17   claims.” Martin v. Kane (In re A & C Properties, 784 F.2d at 1381.

                                                                  18           The Ninth Circuit has identified the following factors (the “A & C Factors”) for consideration

                                                                  19   in determining whether a proposed settlement agreement is reasonable, fair, and equitable:

                                                                  20           1.       the probability of success in the litigation;

                                                                  21           2.       the difficulties, if any, to be encountered in the matter of collection;

                                                                  22           3.       the complexity of the litigation involved, and the expense, inconvenience, and delay

                                                                  23   necessarily attending it; and

                                                                  24           4.       the paramount interest of the creditors and a proper deference to their reasonable

                                                                  25   views in the premises.

                                                                  26   In re A & C Properties, supra, 784 F.2d at 1381.

                                                                  27           In its consideration, a court should not substitute its own judgment for the judgment of the

                                                                  28   debtor in possession. Matter of Carla Leather, Inc., 44 B.R. 457, 465 (Bankr. S.D. N. Y. 1984). A

                                                                                                                             8
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21               Desc
                                                                                                     Main Document     Page 9 of 31


                                                                   1   court, in reviewing a proposed settlement, is not to decide the numerous questions of law and fact

                                                                   2   that may be presented, but rather should canvass the issues to determine whether the settlement falls

                                                                   3   below the lowest point in the range of reasonableness. In re W.T. Grant & Co., 699 F.2d 599, 608

                                                                   4   (2nd Cir. 1983), accord, Newman v. Stein, 464 F.2d 689, 693 (2nd Cir. 1972). The court should not

                                                                   5   conduct a “mini-trial” on the merits of the underlying cause of action. Matter of Walsh Const., Inc.,

                                                                   6   669 F.2d 1325, 1328 (9th Cir. 1982); In re Blair, 538 F.2d 849 (9th Cir. 1976). It is well established

                                                                   7   that compromises are favored in bankruptcy.” In re Lee Way Holding Co., 120 B.R. 881, 891

                                                                   8   (Bankr. S.D. Ohio 1990). In addition to the A & C Factors, it is also well established that the law, in

                                                                   9   general, favors compromise. In re Blair, 538 F.2d at 851.

                                                                  10           Analysis of the Settlement against the A & C Factors militates toward approval of the

                                                                  11   Settlement:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           1.       Probability of success: Although VHS and the Debtor Hospitals believe that they will
                                        LOS ANGELES, CALIFORNIA




                                                                  13   wholly or substantially prevail in the prosecution of the Settled Claims, LA Care has asserted a
                                           ATTORNEYS AT LAW




                                                                  14   number of defenses, including, without limitation, that pursuit of a substantial number of the claims

                                                                  15   is time barred either under the terms of the Service Agreements and/or the provisions of the

                                                                  16   Government Claims Act, Cal. Gov’t Code §§ 810 et seq. (the applicability of which the Debtors

                                                                  17   dispute); that the Debtor Hospitals failed to timely assert their administrative appeal rights under the

                                                                  18   terms of the Service Agreements; and/or that the Debtor Hospitals’ calculation of reimbursable

                                                                  19   amounts is inaccurate and/or otherwise based on erroneous contract term interpretations. Success on

                                                                  20   the merits in excess of the amount to be paid under the terms of the Settlement Agreement cannot be

                                                                  21   guaranteed.

                                                                  22           2.       The difficulties, if any, to be encountered in the matter of collection: VHS and the

                                                                  23   Debtor Hospitals do not believe this factor to be an issue in that LA Care should possess sufficient

                                                                  24   assets to fund a total or substantially total resolution in favor of the Debtor Hospitals.

                                                                  25           3.       The complexity of the litigation involved, and the expense, inconvenience, and delay

                                                                  26   necessarily attending it: The cost and expenses in litigating over 3,000 individual reimbursement

                                                                  27   claims subject to one or more of the aforesaid defenses are substantial and such a pursuit would

                                                                  28

                                                                                                                           9
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21               Desc
                                                                                                     Main Document    Page 10 of 31


                                                                   1   further be extremely time consuming, requiring both percipient and expert witness testimony to

                                                                   2   address various of the issues that might arise as to each of the claims.

                                                                   3           4.       The paramount interest of the creditors and proper deference to their reasonable views

                                                                   4   in the premises: The settlement brings finality to disputes arising as to over 3,000 outstanding or

                                                                   5   otherwise disputed reimbursement claims for services between October 1, 2016 and July 18, 2019,

                                                                   6   and represents a substantial recovery to the Debtors’ estates for the benefit of its creditors, and

                                                                   7   further provides for the cessation of ongoing litigation expense that could well substantially deplete

                                                                   8   any greater monetary recovery.

                                                                   9           The Debtors submit that the above factors demonstrate that the proposed settlement falls well

                                                                  10   within the range of reasonableness and should therefore be approved.

                                                                  11                                                      V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                               CONCLUSION
                                        LOS ANGELES, CALIFORNIA




                                                                  13           Based on the foregoing, the Debtors request the (i) entry of an order granting Motion, and (ii)
                                           ATTORNEYS AT LAW




                                                                  14   granting such other and further relief as is just and proper.

                                                                  15
                                                                                                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  16

                                                                  17
                                                                        Dated: November 21, 2019                      /s/ Steven J. Kahn
                                                                  18                                                  Steven J. Kahn
                                                                                                                      Co-Counsel to Chapter 11 Debtors and
                                                                  19                                                  Debtors in Possession
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          10
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21               Desc
                                                                                                     Main Document    Page 11 of 31


                                                                   1                                DECLARATION OF RICHARD G. ADCOCK

                                                                   2           I, Richard G. Adcock, declare, that if called as a witness, I would and could competently

                                                                   3   testify, of my own personal knowledge, as follows:

                                                                   4           1.       I am the Chief Executive Officer of Verity Health System of California, Inc.

                                                                   5   (“VHS”). I became the Debtors’ Chief Executive Officer effective January 2018. Prior thereto, I

                                                                   6   served as VHS’s Chief Operating Officer since August 2017.

                                                                   7           2.       Except as otherwise indicated herein, this Declaration is based upon my personal

                                                                   8   knowledge, my review of relevant documents, or my opinion based upon my experience, knowledge,

                                                                   9   and information concerning the Debtor’s operations and the healthcare industry. If called upon to

                                                                  10   testify, I could and would competently testify to the facts set forth in this Declaration.

                                                                  11           3.       This Declaration is submitted in support of the Debtors’ Notice of Motion and Motion
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   to Approve Compromise Among Verity Health System of California, Inc., St. Francis Medical
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Center, St. Vincent Medical Center and Local Initiative Health Authority for Los Angeles County
                                           ATTORNEYS AT LAW




                                                                  14   d/b/a L.A. Care Health Plan (the “Motion”) and for all other purposes permitted by law.

                                                                  15           4.       SFMC and LA Care are parties to a certain Hospital Services Agreement dated as of

                                                                  16   March 31, 2003 (as amended and supplemented from time to time, the “SFMC Service Agreement”).

                                                                  17   SVMC and LA Care are parties to that certain Hospital Per Diem Services Agreement dated as of

                                                                  18   July 1, 1988 (as amended and supplemented from time to time, the “SVMC Service Agreement” and

                                                                  19   together with the SFMC Service Agreement, the “Service Agreements”). The Debtor Hospitals have

                                                                  20   been and continue to provide health services to members of LA Care health plans in accordance with

                                                                  21   the terms and conditions set forth in the respective Service Agreements.

                                                                  22           5.         Certain disputes arose between the Debtor Hospitals and LA Care regarding various

                                                                  23   claims submitted by the Debtor Hospitals to LA Care for reimbursement under the Service

                                                                  24   Agreements.

                                                                  25           6.       On or about January 3, 2019, the Debtor Hospitals filed an adversary proceeding in

                                                                  26   the Bankruptcy Court assigned Case No. 2:19-ap-01002-ER (the “Adversary Proceeding”) relating

                                                                  27   to disputes with LA Care as to various identified claims arising from health services rendered by the

                                                                  28   Debtor Hospitals to LA Care members for the period from October 1, 2016, through and including

                                                                                                                          11
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21              Desc
                                                                                                     Main Document    Page 12 of 31


                                                                   1   December 3, 2018 (the “Initial Claims”). Although the Initial Claims were stated in the Adversary

                                                                   2   Proceeding to total $25,375,024.95, by reason of payments made by LA Care to the Debtor

                                                                   3   Hospitals after the filing of the Adversary Proceeding, the total amount of the Initial Claims was

                                                                   4   reduced to no more than $15,246,073.

                                                                   5           7.       On or about April 15, 2019, the Bankruptcy Court entered its Order Granting

                                                                   6   Defendant’s Motion for Entry of Order Dismissing Complaint or, in the Alternative, Staying Trial of

                                                                   7   Adversary Proceeding [Adv. Docket No. 43] (“Order”) staying the Adversary Proceeding pending

                                                                   8   completion of arbitration of the Initial Claims.

                                                                   9           8.       Pursuant to the Order, Verity, on behalf of the Debtor Hospitals, instituted an

                                                                  10   arbitration proceeding against LA Care with JAMS, assigned Reference No. 1220062480, for

                                                                  11   resolution of the Initial Claims (the “Arbitration”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           9.       On April 1, 2019, LA Care filed a proof of claim against St. Vincent in the sum of
                                        LOS ANGELES, CALIFORNIA




                                                                  13   $2,371,127.57, assigned Claim No. 446-1 (the “LA Care/SVMC POC”), and a proof of claim against
                                           ATTORNEYS AT LAW




                                                                  14   St. Francis in the sum of $7,704,774.88, assigned Claim No. 447-1 (the “LA Care/SFMC POC”, and

                                                                  15   collectively with the LA Care/SVMC, the “LA Care Proofs of Claim”) asserting the right to recover

                                                                  16   pre-petition overpayments allegedly made by LA Care to each of the Debtor Hospitals, and further

                                                                  17   asserting a right to recoup or otherwise setoff the LA Care Proofs of Claim amounts against any

                                                                  18   recovery by the respective Debtor Hospitals in the Adversary Proceeding (or the Arbitration).

                                                                  19           10.       Additional disputes between the Debtor Hospitals and LA Care arose with respect to

                                                                  20   claims for reimbursement for hospital services rendered by the Debtor Hospitals with dates of

                                                                  21   service from and after December 4, 2018 (the “Additional Claims” and together with the Initial

                                                                  22   Claims, the “Claims”).

                                                                  23           11.      Beginning on March 5, 2019 and continuing, with few exceptions, on a weekly basis

                                                                  24   thereafter, the operational teams of the Debtor Hospitals and LA Care, along with their respective

                                                                  25   counsel, participated in working conference calls to address and resolve as many Additional Claims

                                                                  26   as possible. Whereas at times the Additional Claims well exceeded $10 million, as a result of the

                                                                  27   joint efforts of the Debtor Hospitals and LA Care, the total of the Additional Claims for dates of

                                                                  28   service ending on or before July 18, 2019 was reduced to approximately $1,544,000.

                                                                                                                           12
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21            Desc
                                                                                                     Main Document    Page 13 of 31


                                                                   1           12.      In the ordinary course of business, additional claims for reimbursement have been

                                                                   2   and continue to be submitted by the Debtor Hospitals to LA Care for services rendered to LA Care’s

                                                                   3   members for dates of service on and after July 19, 2019, some of which remain in the process of

                                                                   4   review and adjudication under the terms of the Service Agreements (the “Open Clams”).

                                                                   5           13.      Following the sharing of claims related information between the Debtor Hospitals and

                                                                   6   LA Care and good faith, arms-length negotiations, the parties entered into a Settlement Agreement

                                                                   7   and General Release (the “Settlement Agreement”), a true and correct copy of which is attached

                                                                   8   hereto as Exhibit “1.”

                                                                   9           Pursuant to the terms of the Settlement Agreement, LA Care shall pay the Debtor Hospitals

                                                                  10   $8,000,000 in full and complete satisfaction of those Claims for reimbursement by LA Care under

                                                                  11   the terms of the Service Agreements for health services rendered by either of the Debtor Hospitals to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   any member of LA Care’s health plans for dates of service on or before July 18, 2019 (the “Settled
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Claims”). The Settled Claims do not include (a) any claims for health services rendered by either of
                                           ATTORNEYS AT LAW




                                                                  14   the Debtor Hospitals to any member of an LA Care health plan for services for dates of service on or

                                                                  15   after July 19, 2019 (the “Open Claims”), which Open Claims shall be processed in the ordinary

                                                                  16   course of business according to the terms and conditions of the Service Agreements, and (b) any

                                                                  17   claims of VHS or the Debtor Hospitals arising under the Hospital Quality Assurance Fee program

                                                                  18   (the “HQAF Claims”).

                                                                  19           14.      The Settlement Agreement also temporarily suspends, through the date of the closing

                                                                  20   of the sale of SFMC to Strategic Global Management, Inc., a dispute between SFMC and LA Care as

                                                                  21   to the interpretation of the stop-loss provisions of the SFMC Service Agreement, whereby SFMC

                                                                  22   will accept stop-loss reimbursements in accordance with LA Care’s interpretation of those

                                                                  23   provisions during that period.

                                                                  24           15.      The LA Care/SVMC POC assigned claim number 446-1 shall be reduced from

                                                                  25   $2,371,127.57 to $991,481.62, and the LA Care/SFMC POC assigned claim number 447-1 in the

                                                                  26   sum of $7,704,774.88 shall be reduced to $4,143,838.84 and such proofs of claim shall be allowed as

                                                                  27   general unsecured claims in the chapter 11 cases in such reduced amounts without further

                                                                  28   amendment or revision, and without further rights to setoff or recoupment.

                                                                                                                         13
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                  Desc
                                                                                                     Main Document    Page 14 of 31


                                                                   1           16.       Except for the Open Claims, the HQAF Claims, the claims represented by the LA

                                                                   2   Care Proofs of Claim, and the parties’ respective obligations under the terms of the Settlement

                                                                   3   Agreement, VHS, the Debtor Hospitals and LA Care otherwise fully and completely release each

                                                                   4   other from any and all claims.

                                                                   5           17.      I believe that the Settlement Agreement is fair and equitable, and in the best interest

                                                                   6   of the estates and its creditors.

                                                                   7           18.      Although VHS and the Debtor Hospitals believe that they will wholly or substantially

                                                                   8   prevail in the prosecution of the Settled Claims, LA Care has asserted a number of defenses,

                                                                   9   including, without limitation, that pursuit of a substantial number of the claims is time barred either

                                                                  10   under the terms of the Service Agreements and/or the provisions of the Government Claims Act,

                                                                  11   Cal. Gov't Code §§ 810 et seq. (the applicability of which the Debtors dispute); that the Debtor
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Hospitals failed to timely assert their administrative appeal rights under the terms of the Service
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Agreements; and/or that the Debtor Hospitals' calculation of reimbursable amounts is inaccurate
                                           ATTORNEYS AT LAW




                                                                  14   and/or otherwise based on erroneous contract term interpretations. Success on the merits in excess

                                                                  15   of the amount to be paid under the terms of the Settlement Agreement cannot be guaranteed.

                                                                  16           19.      The cost and expenses in litigating over 3,000 individual reimbursement claims

                                                                  17   subject to one or more of the aforesaid defenses are substantial and such a pursuit would further be

                                                                  18   extremely time consuming, requiring both percipient and expert witness testimony to address various

                                                                  19   of the issues that might arise as to each of the claims.

                                                                  20           20.      Finally, the settlement brings finality to disputes arising as to over 3,000

                                                                  21   reimbursement claims for services between October 1, 2016 and July 18, 2019 and represents a

                                                                  22   substantial recovery to the Debtors' estates for the benefit of its creditors, and further provides for the

                                                                  23   cessation of ongoing litigation expense that could well substantially deplete any greater monetary

                                                                  24   recovery.

                                                                  25           21.      The debtors therefore request that the Court grant the Motion.

                                                                  26

                                                                  27

                                                                  28

                                                                                                                            14
                                                                       DOCS_LA:325713.2 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21             Desc
                                                                                                     Main Document    Page 15 of 31


                                                                   1           I declare under penalty of perjury pursuant to the laws of the United States that the foregoing

                                                                   2   is true and correct.

                                                                   3                          20th day of November, 2019, at Los Angeles, California.
                                                                               Executed this _____

                                                                   4

                                                                   5                                                    RICHARD G. ADCOCK
                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         15
                                                                       DOCS_LA:325713.2 89566/002
Case 2:18-bk-20151-ER   Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21   Desc
                         Main Document    Page 16 of 31




                                 EXHIBIT 1
Case 2:18-bk-20151-ER          Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                     Desc
                                Main Document    Page 17 of 31



                   SETTLEMENT AGREEMENT AND GENERAL RELEASE

         This Settlement Agreement and General Release (the "Agreement") is entered into as of

the Effective Date ( defined below) by and between Verity Health System of California, Inc.,

("Verity") and its affiliated hospitals, St. Francis Medical Center ("St. Francis") and St. Vincent

Medical Center (together, the "Providers"), on the one hand, and Local Initiative Health

Authority for Los Angeles County, a local public entity operating and doing business as L.A.

 Care Health Plan ("Plan"), on the other hand, with reference to the following facts and recitals.

 Providers and Plan are collectively referred to herein as the "Parties" or individually as a ".E.ill:ty".

                                              RECITALS

         Each of the Providers is a debtor in possession in a Chapter 11 case ("Chapter 11 Case")

 that was commenced on August 31 , 2018 ("Petition Date"). Each Chapter 11 Case is presently

 pending in the United States Bankruptcy Court for the Central District of California

 ("Bankruptcy Court") and is being jointly administered with other Chapter 11 cases of affiliates

 of the Providers under Case No. 2:18-bk-20151-ER.

         St. Francis and Plan are parties to that certain Hospital Services Agreement dated as of

 March 31, 2003 (as amended and supplemented from time to time, the "SFMC Service

 Agreement"). St. Vincent and Plan are parties to that certain Hospital Per Diem Services

 Agreement dated as of July 1, 1988 (as amended and supplemented from time to time, the

 "SVMC Service Agreement and, together with the SFMC Services Agreement, the "Service

 Agreements"). Unless otherwise defined herein, capitalized terms used in this Amendment shall

 have the meanings set forth in the Service Agreements.

         Providers have been and continue to provide Health Services to Members of the Plan in

 accordance with the terms and conditions set forth in the Service Agreements. Certain disputes

 have arisen between Providers and Plan regarding various claims submitted by Providers to Plan

 for reimbursement under the Service Agreements.

         On or about January 3, 2019, Providers filed an adversary proceeding in the Bankruptcy

 Court that was assigned Case No. 2: 19-ap-01002-ER (the "Adversary Proceeding") relating to


 DOCS_LA:325628.8 89566/002
Case 2:18-bk-20151-ER          Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                 Desc
                                Main Document    Page 18 of 31



disputes with Plan for claims arising from Health Services rendered by Providers for the period

from October 1, 2016 through and up to and including December 3, 2018 (the "Initial Claims").

         On or about April 15, 2019, the Bankruptcy Court entered its Order Granting

Defendant's Motion for Entry ofOrder Dismissing Complaint or, in the Alternative, Staying

Trial ofAdversary Proceeding [Adv. Docket No. 43] ("Order") staying the Adversary

Proceeding pending completion of arbitration of the Initial Claims;

         Pursuant to the Order, Providers instituted an arbitration proceeding against Plan with

 JAMS, assigned Reference No . 1220062480, for resolution of the Initial Claims (the

"Arbitration").

         On April 1, 2019, Plan filed a proof of claim against St. Vincent in the sum of

 $2,371,127.57, assigned Claim No. 446-1 (the "Plan/SVMC POC"), and a proof of claim against

 St. Francis in the sum of $7,704,774.88, assigned Claim No. 447-1 (the "Plan/SFMC POC," and

 collectively the "Plan Proofs of Claim") asserting the right to recover pre-petition overpayments

 allegedly made by Plan to each of those Providers, and further asserting a right to recoup or

 otherwise setoff the amount of the Plan Proofs of Claim against any ·recovery by the Providers in

 the Adversary Proceeding (or the Arbitration).

         Additional disputes between Providers and Plan have arisen with respect to claims for

 reimbursement for Hospital Services rendered by Providers with dates of service during the

 period between December 4, 2018 and July 18, 2019 (together with the Initial Claims, the

 "Claims").

         The Parties desire to resolve the Adversary Proceeding and Arbitration, and settle all of

 the Claims pursuant to the terms and conditions of this Agreement.

         NOW, THEREFORE, in consideration of the mutual promises, conditions and

 covenants set forth below, and each Party intending to be legally bound, the Parties agree as

 follows:




                                                  2
 DOCS_ LA:325628.8 89566/002
Case 2:18-bk-20151-ER          Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                 Desc
                                Main Document    Page 19 of 31



                                           AGREEMENT

         1.       Promptly following the last date that all of the Parties have signed this Agreement

(the "Execution Date"), Providers will file a motion with the Bankruptcy Court to approve the

compromise set forth in this Agreement pursuant to Section 363 of the Bankruptcy Code and

Bankruptcy Rule 9019. Each of the Parties will use its best efforts to support the entry by the

Bankruptcy Court of an order authorizing their respective performance under this Agreement

 ("Approval Order"). This Agreement shall become effective on the date the Approval Order

 becomes final and non-appealable (the "Effective Date"). In the event that the Effective Date

 does not occur, this Agreement shall be deemed null and void and the Parties shall be relieved

 and released from any obligation hereunder.

         2.       The Claims settled by this Agreement (the "Settled Claims") are all Claims for

 reimbursement by Plan under the Service Agreements for Health Services rendered by either

 Provider to any Member for dates of service up to and including July 18, 2019, excluding the

 Open Claims and HQAF Claims described and defined below in paragraphs 3 and 4.

         3.       For the avoidance of doubt, the Settled Claims do not include any claims for

 Health Services rendered by a Provider to any Member on any date of service on or after July 19,

 2019 (the "Open Claims"). The Parties acknowledge and agree that the Open Claims shall be

 processed in the ordinary course of business according to the terms and conditions of the Service

 Agreements, and as provided herein.

         4.       The Settled Claims also do not include any claims of Providers or payments to

 Providers arising under the Hospital Quality Assurance Fee program, established by article 5.230

 of chapter 6 of part 3 of division 9 of the Welfare and Institutions Code, including, without

 limitation, Medi-Cal managed care supplemental payments pursuant to Welfare and Institutions

 Code section 14169.57 or hospital directed payments authorized pursuant to 42 C.F.R. section

 438.6(c) ("HQAF Claims").

         5.       The Parties acknowledge that they have differing interpretations of the services

 and items to be included in the calculation of the stop-loss threshold and reimbursement amounts

                                                    3
 DOCS_LA:325628.8 89566/002
Case 2:18-bk-20151-ER          Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                Desc
                                Main Document    Page 20 of 31



as provided in Section 1 of Exhibit D to the Amendment to the SFMC Service Agreement,

effective as of March 1, 2011. Plan asserts that both the inpatient "case rates" for Angioplasty &

Catheterization, Cardiac Surgery, and Trauma ( depicted as a set rate for a certain number of

days, then "LOC"), and the listed "Excluded Items" consisting of Dialysis, Implantables, and

Drugs Greater than $1,000 per dose, all of which are separately reimbursed, should be excluded

from the calculation of the stop-loss threshold and reimbursement amount; and SFMC asserts

that such services and items should be included in the calculation of the stop-loss threshold and

reimbursement amount. For the convenience of the Parties and to advance this settlement,

SFMC will not contest Plan's interpretation of the stop-loss provision as described herein and

will accept as payment in full claims paid in accordance with Plan's interpretation, but solely as

to those Open Claims arising from services rendered through the closing of a sale of SFMC to

 Strategic Global Management, Inc.

         6.       Within four (4) business days of the Execution Date, Plan shall deposit the sum of

 eight million dollars (US$8,000,000) (the "Settlement Payment") with Providers' counsel

 (Pachulski Stang Ziehl and Jones LLP, or the "Firm"), to be held in the Firm's client trust

 account. In the event that the Effective Date does not occur, the Settlement Payment will be

 returned by the Firm to the Plan within five (5) business days following the date of the denial by

 the Bankruptcy Court of the motion to approve this Agreement or the date a final, unappealable

 order is entered reversing an Approval Order by the Bankruptcy Court.

         7.       The Plan/SVMC POC assigned claim number 4461-1 shall be reduced from

 $2,371,127.57 to $991,481.62, and the Plan/SFMC POC assigned claim number 447-1 in the

 sum of $7,704,774.88 shall be reduced to $4,143,838.84 and such proofs of claim shall be

 allowed as general unsecured claims in the chapter 11 cases in such reduced amounts without

 further amendment or revision, and without further rights to setoff or recoupment.

         8.       With the exception of the Open Claims, the HQAF Claims, the claims asserted in

 the Plan Proofs of Claim as amended in paragraph 7 above, and those obligations created by or

 arising out of this Agreement, Providers and Plan each release and forever discharge one another,

                                                   4
 DOCS_LA:325628.8 89566/002
Case 2:18-bk-20151-ER          Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                      Desc
                                Main Document    Page 21 of 31



and each of their respective predecessors, successors, assigns, parents, subsidiaries, divisions,

affiliated and related entities, officers, board members, directors, members, employees,

shareholders, agents, partner, attorneys, volunteers, insurance carriers and all persons acting by

or through them or on their behalf or in concert with them, from any and all claims, demands,

 liens, agreements, contracts, covenants, actions, suits, causes of action, obligations, debts,

expenses, interest, penalties, attorneys' fees, damages, judgments, orders and liabilities of

whatever kind or nature in law, equity or otherwise, whether no known or unknown, suspected or

 unsuspected, and whether or not concealed or hidden, that arise from or relate to any and all

Settled Claims. Except as limited herein, the Parties intend the foregoing release to extend to all

 known and unknown, suspected or unsuspected actions, claims, damages, demands, losses,

 obligations, injuries, liabilities, costs, expenses, interest, penalties, attorneys' fees, and/or rights

 of every kind and nature that either Providers or Plan may have against the other that arise from

 or relate to the Settled Claims. The Parties expressly waive the following provision of California

 Civil Code section 1542:

         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR
         OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
         HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF
         KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR
         HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
         9.       The Parties further acknowledge and agree that the release set forth in paragraph 8

 of this Agreement is intended to fully and comprehensively resolve any and all rights, debts,

 liabilities or other obligations related to the Settled Claims, including any rights that Plan may

 have to assert, recoup, offset or otherwise recover any alleged overpayments made by Plan to

 Providers with respect to any of the Settled Claims; provided, however, that the Plan shall be

 entitled to recover such dividends or distributions as may later be made or awarded on account of

 the Plan Proofs of Claim that are allowed pursuant to paragraph 7 above. The Parties agree that

 the Settled Claims shall never be raised again, including but not limited to, whether by

 administrative process, such as re-submission, or request for re-adjudication or appeal, or by suit,

 or by arbitration demand, or by submission to any regulatory agency or payor.

                                                     5
 DOCS_LA:325628.8 89566/002
Case 2:18-bk-20151-ER          Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                 Desc
                                Main Document    Page 22 of 31



         10.      Within fourteen (14) calendar days of the Effective Date, Providers will notify

JAMS that the Arbitration is settled and should be dismissed with prejudice and closed.

         11.      Within fourteen (14) calendar days of the Effective Date, the Parties will submit a

stipulation to the Bankruptcy Court for dismissal of the Adversary Proceeding with prejudice.

         12.      Providers and Plan shall bear their own costs and attorney's fees arising from or

related to the Settled Claims. However, in the event of any litigation between Providers and Plan

to enforce the terms of this Agreement, or otherwise relating to or arising out of this Agreement,

the prevailing Party in such action shall be entitled to recover its reasonable attorney's fees and

costs, including costs of appeal, and costs associated with collecting any resulting judgment.

         13.      Both Parties have sought and obtained the advice of legal counsel prior to signing

this Agreement, and have not relied on any representations made by the other Party or the other

Party's counsel before executing this Agreement.

         14.      Subject to entry of the Approval Order, Providers and Plan each warrant and

represent that they have full power and authority to enter into this Agreement and that they have

 not assigned or transferred to any person not a party to this Agreement any released matter or

 any part or portion thereof and that no other releases or settlements are necessary from any other

 person or entity to release and discharge each other as specified above. Each Party further

 represents and warrants that the individual executing this Agreement on behalf of each such

 Party has all necessary authority to sign this Agreement on behalf of and bind that Party.

         15.      Each Party represents to the best of its knowledge that this Agreement and all of

 its terms are lawful and enforceable, and expressly waives the right to assert to the contrary in

 any judicial proceeding. Should any portion of the Agreement be deemed unenforceable by a

 court of law, Providers and Plan each agree that the remainder of the Agreement shall be fully

 enforced as if the unenforceable provision had not been contained herein.

          16.     Neither the execution nor performance of any terms of this Agreement shall

 constitute or be construed as an admission of any liability or wrongdoing whatsoever by any



                                                    6
 DOCS_LA:325628.8 89566/002
Case 2:18-bk-20151-ER          Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                  Desc
                                Main Document    Page 23 of 31



Party. Providers and Plan each enter into this Agreement solely for the purposes of avoiding the

time consuming and costly prospect of litigation.

         17.      The terms of this Agreement are contractual and not mere recitals. This

Agreement is executed without reliance upon any representation of legal liability and the

undersigned have carefully read it, consulted with their attorneys concerning its provisions,

understand the contents and sign it voluntarily and not as the result of duress, coercion or undue

influence on the part of the other Party or its counsel.

         18.      This Agreement constitutes and contains the entire Agreement and final

understanding concerning prosecution and resolution of the Settled Claims and the other subject

matter addressed herein between the Parties. It is intended by the Parties as a complete and

exclusive statement of the terms of this Agreement. It supersedes and replaces all prior

negotiations and all agreements proposed or otherwise, whether written or oral, concerning the

subject matter hereof. Any representation, promise or agreement not specifically included in this

Agreement shall not be binding upon or enforceable against any Party. This is a fully integrated

agreement.

         19.      This Agreement shall be governed by the laws of the State of California to the

extent such laws are not deemed preempted by federal laws, including the Bankruptcy Code.

         20.      This Agreement may be executed in counterparts, and each counterpart, when

 executed, shall have the efficacy of a signed original. Photographic, electronic and facsimile

 copies of such signed counterparts may be used in lieu of originals for any purpose.

         21.      Providers and Plan each agree to execute any and all further documents that may

 be necessary to effectuate the purpose of this Agreement.

         22.      This Agreement may be amended or modified only in a writing signed by an

 authorized representative of each of the Parties.




                                                     7
 DOCS_LA:325628.8 89566/002
Case 2:18-bk-20151-ER            Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21            Desc
                                  Main Document    Page 24 of 31



           23.    This Agreement shall be binding upon the lawful successors and assigns of the

Parties.


Date:     \l .-l <t.-
         --       -~      1
                      l ---




                                               Name:

                                               Title: _ _ U~D
                                                            =--+)~\J~H
                                                                     _~
                                                                      S - --

        ll-l1-t1
Date: - - -- - - --


                                               By:

                                               Name:     'i<, t
                                               Title:     Cf.DJ    vl-\~

 Date:   _ l_\ -_I-+-
                  ~_- _1'7_ __                                       CAL CENTER




                                               Title:    Cc O     \/~~


                               [SIGNATURES CONTINUED ON NEXT PAGE]




                                                     8
 DOCS_LA:325628 .8 89566/002
Case 2:18-bk-20151-ER        Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21               Desc
                              Main Document    Page 25 of 31



Date:   tt/tfh                            LOCAL INITIATIVE HEALTH AUTHORITY
                                          FOR LOS ANGELES COUNTY, OPERATING
                                          AND DOING BUSINESS AS
                                          L.A. CARE HEALT     N


                                         By:    -::s...- . . : ----='------"'-~-,--- - - -

                                         N ame    b      ).l"O   -KAc:.t>~LJ.A.
                                                                                 '
                                         Title:    ~ DO




                                            9
DOCS_LA:325628.8 89566/002
       Case 2:18-bk-20151-ER                     Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                                       Desc
                                                  Main Document    Page 26 of 31


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): DEBTORS’ NOTICE OF MOTION AND MOTION TO
APPROVE COMPROMISE AMONG VERITY HEALTH SYSTEM OF CALIFORNIA, INC., ST. FRANCIS MEDICAL
CENTER, ST. VINCENT MEDICAL CENTER AND LOCAL INITIATIVE HEALTH AUTHORITY FOR LOS ANGELES
COUNTY D/B/A L.A. CARE HEALTH PLAN will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 21, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _________________, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 21, 2019, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

VIA HAND DELIVERY
Honorable Ernest M. Robles
U.S. Bankruptcy Court
255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 November 21, 2019              Mary de Leon                                                    /s/ Mary de Leon
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319791.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                                       Desc
                                                  Main Document    Page 27 of 31



Mailing Information for Case 2:18-bk-20151-ER

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Alexandra Achamallah aachamallah@milbank.com, rliubicic@milbank.com
       Melinda Alonzo ml7829@att.com
       Robert N Amkraut ramkraut@foxrothschild.com
       Kyra E Andrassy kandrassy@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Simon Aron saron@wrslawyers.com
       Lauren T Attard lattard@bakerlaw.com, agrosso@bakerlaw.com
       Allison R Axenrod allison@claimsrecoveryllc.com
       Keith Patrick Banner kbanner@greenbergglusker.com,
        sharper@greenbergglusker.com;calendar@greenbergglusker.com
       Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
       James Cornell Behrens jbehrens@milbank.com,
        gbray@milbank.com;mshinderman@milbank.com;dodonnell@milbank.com;jbrewster@milbank.com;J
        Weber@milbank.com
       Ron Bender rb@lnbyb.com
       Bruce Bennett bbennett@jonesday.com
       Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
       Leslie A Berkoff lberkoff@moritthock.com, hmay@moritthock.com
       Steven M Berman sberman@slk-law.com
       Stephen F Biegenzahn efile@sfblaw.com
       Karl E Block kblock@loeb.com,
        jvazquez@loeb.com;ladocket@loeb.com;kblock@ecf.courtdrive.com
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Michael D Breslauer mbreslauer@swsslaw.com,
        wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
       Chane Buck cbuck@jonesday.com
       Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
       Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
       Barry A Chatz barry.chatz@saul.com, jurate.medziak@saul.com
       Shirley Cho scho@pszjlaw.com
       Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
       Louis J. Cisz lcisz@nixonpeabody.com, jzic@nixonpeabody.com
       Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;olivia@lesliecohenlaw.com
       Marcus Colabianchi mcolabianchi@duanemorris.com
       Kevin Collins kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com
       Joseph Corrigan Bankruptcy2@ironmountain.com
       David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
       Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
       Brian L Davidoff bdavidoff@greenbergglusker.com,
        calendar@greenbergglusker.com;jking@greenbergglusker.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319791.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                                       Desc
                                                  Main Document    Page 28 of 31



       Lauren A Deeb lauren.deeb@nelsonmullins.com, maria.domingo@nelsonmullins.com
       Daniel Denny ddenny@milbank.com
       Anthony Dutra adutra@hansonbridgett.com
       Kevin M Eckhardt kevin.eckhardt@gmail.com, keckhardt@hunton.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       David K Eldan david.eldan@doj.ca.gov, teresa.depaz@doj.ca.gov
       Andy J Epstein taxcpaesq@gmail.com
       Richard W Esterkin richard.esterkin@morganlewis.com
       Christine R Etheridge christine.etheridge@ikonfin.com
       M Douglas Flahaut flahaut.douglas@arentfox.com
       Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
       Joseph D Frank jfrank@fgllp.com,
        mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
       William B Freeman bill.freeman@kattenlaw.com,
        nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
        cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
       Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
       Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
       Lawrence B Gill lgill@nelsonhardiman.com,
        rrange@nelsonhardiman.com;mmarkwell@nelsonhardiman.com
       Paul R. Glassman pglassman@sycr.com
       Matthew A Gold courts@argopartners.net
       Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
       Marshall F Goldberg mgoldberg@glassgoldberg.com, jbailey@glassgoldberg.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       David M. Guess guessd@gtlaw.com
       Anna Gumport agumport@sidley.com
       Melissa T Harris harris.melissa@pbgc.gov, efile@pbgc.gov
       James A Hayes jhayes@zinserhayes.com, jhayes@jamesahayesaplc.com
       Michael S Held mheld@jw.com
       Lawrence J Hilton lhilton@onellp.com,
        lthomas@onellp.com,info@onellp.com,rgolder@onellp.com,lhyska@onellp.com,nlichtenberger@onell
        p.com
       Robert M Hirsh Robert.Hirsh@arentfox.com
       Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
       Lee F Hoffman leehoffmanjd@gmail.com, lee@fademlaw.com
       Michael Hogue hoguem@gtlaw.com, SFOLitDock@gtlaw.com;navarrom@gtlaw.com
       Matthew B Holbrook mholbrook@sheppardmullin.com, mmanns@sheppardmullin.com
       David I Horowitz david.horowitz@kirkland.com,
        keith.catuara@kirkland.com;terry.ellis@kirkland.com;elsa.banuelos@kirkland.com;ivon.granados@kirk
        land.com
       Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319791.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                                       Desc
                                                  Main Document    Page 29 of 31



       Joan Huh joan.huh@cdtfa.ca.gov
       Benjamin Ikuta bikuta@hml.law
       Lawrence A Jacobson laj@cohenandjacobson.com
       John Mark Jennings johnmark.jennings@kutakrock.com, mary.clark@kutakrock.com
       Monique D Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
       Crystal Johnson M46380@ATT.COM
       Gregory R Jones gjones@mwe.com, rnhunter@mwe.com
       Jeff D Kahane jkahane@duanemorris.com, dmartinez@duanemorris.com
       Steven J Kahn skahn@pszyjw.com
       Cameo M Kaisler salembier.cameo@pbgc.gov, efile@pbgc.gov
       Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
       Ori Katz okatz@sheppardmullin.com,
        cshulman@sheppardmullin.com;ezisholtz@sheppardmullin.com;lsegura@sheppardmullin.com
       Payam Khodadadi pkhodadadi@mcguirewoods.com, dkiker@mcguirewoods.com
       Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
       Jane Kim jkim@kellerbenvenutti.com
       Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
       Gary E Klausner gek@lnbyb.com
       David A Klein david.klein@kirkland.com
       Nicholas A Koffroth nick.koffroth@dentons.com, chris.omeara@dentons.com
       Joseph A Kohanski jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com
       Darryl S Laddin bkrfilings@agg.com
       Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
       Richard A Lapping richard@lappinglegal.com
       Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
       Nathaniel M Leeds nathaniel@mitchelllawsf.com, sam@mitchelllawsf.com
       David E Lemke david.lemke@wallerlaw.com,
        chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
       Lisa Lenherr llenherr@wendel.com, bankruptcy@wendel.com
       Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
       Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
       Samuel R Maizel samuel.maizel@dentons.com,
        alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.
        howard@dentons.com;joan.mack@dentons.com;derry.kalve@dentons.com
       Alvin Mar alvin.mar@usdoj.gov, dare.law@usdoj.gov
       Craig G Margulies Craig@MarguliesFaithlaw.com,
        Victoria@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Dana@marguliesfaithlaw.com
       Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
       Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
       John A Moe john.moe@dentons.com, derry.kalve@dentons.com
       Susan I Montgomery susan@simontgomerylaw.com,
        assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.
        bestcase.com
       Monserrat Morales Monsi@MarguliesFaithLaw.com,
        Victoria@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Dana@marguliesfaithlaw.com
       Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319791.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                                       Desc
                                                  Main Document    Page 30 of 31



       Marianne S Mortimer mmartin@jmbm.com
       Tania M Moyron tania.moyron@dentons.com,
        chris.omeara@dentons.com;nick.koffroth@dentons.com
       Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
       Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com
       Jennifer L Nassiri jennifernassiri@quinnemanuel.com
       Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
       Sheila Gropper Nelson shedoesbklaw@aol.com
       Mark A Neubauer mneubauer@carltonfields.com,
        mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carl
        tonfields.com;ecfla@carltonfields.com
       Fred Neufeld fneufeld@sycr.com, tingman@sycr.com
       Nancy Newman nnewman@hansonbridgett.com,
        ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com
       Bryan L Ngo bngo@fortislaw.com,
        BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitall
        aw.com
       Abigail V O'Brient avobrient@mintz.com,
        docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com;GJLeon@
        mintz.com
       John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
       Scott H Olson solson@vedderprice.com, jcano@vedderprice.com,jparker@vedderprice.com;scott-
        olson-2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com
       Giovanni Orantes go@gobklaw.com, gorantes@orantes-
        law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bes
        tcase.com
       Keith C Owens kowens@venable.com, khoang@venable.com
       R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
       Paul J Pascuzzi ppascuzzi@ffwplaw.com
       Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
       Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
       Mark D Plevin mplevin@crowell.com, cromo@crowell.com
       Steven G. Polard spolard@ch-law.com, calendar-
        lao@rmkb.com;melissa.tamura@rmkb.com;anthony.arriola@rmkb.com
       David M Powlen david.powlen@btlaw.com, pgroff@btlaw.com
       Christopher E Prince cprince@lesnickprince.com,
        jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Lori L Purkey bareham@purkeyandassociates.com
       William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com;sdurazo@grsm.com
       Jason M Reed Jason.Reed@Maslon.com
       Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
       J. Alexandra Rhim arhim@hrhlaw.com
       Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
       Robert A Rich , candonian@huntonak.com
       Lesley A Riis lriis@dpmclaw.com
       Debra Riley driley@allenmatkins.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319791.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 3667 Filed 11/21/19 Entered 11/21/19 11:45:21                                       Desc
                                                  Main Document    Page 31 of 31



       Jason E Rios jrios@ffwplaw.com, scisneros@ffwplaw.com
       Julie H Rome-Banks julie@bindermalter.com
       Mary H Rose mrose@buchalter.com
       Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
       Nathan A Schultz nschultz@goodwinlaw.com
       Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
       Seth B Shapiro seth.shapiro@usdoj.gov
       David B Shemano dshemano@shemanolaw.com
       Joseph Shickich jshickich@riddellwilliams.com
       Mark Shinderman mshinderman@milbank.com, dmuhrez@milbank.com;dlbatie@milbank.com
       Rosa A Shirley rshirley@nelsonhardiman.com,
        ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;rrange@nelsonhardiman.com
       Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org
       Michael St James ecf@stjames-law.com
       Andrew Still astill@swlaw.com, kcollins@swlaw.com
       Jason D Strabo jstrabo@mwe.com, cfuraha@mwe.com
       Sabrina L Streusand Streusand@slollp.com
       Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
       Michael A Sweet msweet@foxrothschild.com, swillis@foxrothschild.com;pbasa@foxrothschild.com
       James Toma james.toma@doj.ca.gov, teresa.depaz@doj.ca.gov
       Gary F Torrell gtorrell@health-law.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Cecelia Valentine cecelia.valentine@nlrb.gov
       Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
       Kenneth K Wang kenneth.wang@doj.ca.gov,
        Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
       Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Adam G Wentland awentland@tocounsel.com, lkwon@tocounsel.com
       Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
       Michael S Winsten mike@winsten.com
       Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
       Neal L Wolf nwolf@hansonbridgett.com,
        calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
       Hatty K Yip hatty.yip@usdoj.gov
       Andrew J Ziaja aziaja@leonardcarder.com,
        sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
       Rose Zimmerman rzimmerman@dalycity.org




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319791.1 89566/002
